Exhibit 10.5

STOCKHOLDERS’ AGREEMENT

DATED AS OF MARCH 11, 2015

AMONG

SUMMIT MATERIALS, INC.

AND

THE OTHER PARTIES HERETO



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I. INTRODUCTORY MATTERS

     1   

1.1

  Defined Terms      1   

1.2

  Construction      4   

ARTICLE II. CORPORATE GOVERNANCE MATTERS

     4   

2.1

  Election of Directors      4   

ARTICLE III. INFORMATION; VCOC

     6   

3.1

  Books and Records; Access      6   

3.2

  Certain Reports      6   

3.3

  VCOC      6   

ARTICLE IV. ADDITIONAL COVENANTS

     9   

4.1

  Pledges      9   

4.2

  Post-Closing Date Mergers      9   

ARTICLE V. GENERAL PROVISIONS

     10   

5.1

  Termination      10   

5.2

  Notices      10   

5.3

  Amendment; Waiver      11   

5.4

  Further Assurances      11   

5.5

  Assignment      11   

5.6

  Third Parties      11   

5.7

  Governing Law      11   

5.8

  Jurisdiction; Waiver of Jury Trial      12   

5.9

  Specific Performance      12   

5.10

  Entire Agreement      12   

5.11

  Severability      12   

5.12

  Table of Contents, Headings and Captions      12   

5.13

  Grant of Consent      12   

5.14

  Counterparts      13   

5.15

  Effectiveness      13   

5.16

  No Recourse      13   

 

i



--------------------------------------------------------------------------------

STOCKHOLDERS’ AGREEMENT

This Stockholders’ Agreement is entered into as of March 11, 2015 by and among
Summit Materials, Inc., a Delaware corporation (the “Company”), and each of the
other parties identified on the signature pages hereto (the “Investor Parties”).

RECITALS:

WHEREAS, the Company is currently contemplating an underwritten initial public
offering (“IPO”) of shares of its Class A Common Stock (as defined below); and

WHEREAS, in connection with the IPO, the Company and the Investor Parties wish
to set forth certain understandings between such parties, including with respect
to certain governance matters.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I.

INTRODUCTORY MATTERS

1.1 Defined Terms. In addition to the terms defined elsewhere herein, the
following terms have the following meanings when used herein with initial
capital letters:

“Affiliate” has the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” means this Stockholders’ Agreement, as the same may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms hereof.

“Beneficially Own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

“Blackstone Designee” has the meaning set forth in Section 2.1(b) hereof.

“Blackstone Designator” means the Blackstone Party, or any group of Blackstone
Parties collectively, then holding of record a majority of Outstanding Summit
Interests held of record by all Blackstone Parties.

“Blackstone Entities” means the entities comprising the Blackstone Parties and
their Affiliates and their respective successors and Permitted Assigns.

“Blackstone Parties” means the entities listed on the signature pages hereto
under the heading “Blackstone Parties” and any other Blackstone Entities that
may from time to time become parties hereto.

“Blocker Investor Parties” means Blackstone SMT Feeder Fund V L.P., a Delaware
limited partnership, Blackstone SMT Feeder Fund (Cayman) V L.P., a Cayman
Islands limited partnership, Blackstone SMT Feeder Fund V-AC, a Delaware limited
partnership and Blackstone SMT Feeder Fund (Cayman) V-AC L.P., a Cayman Islands
limited partnership.



--------------------------------------------------------------------------------

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, federal or New York
State holiday or other day on which commercial banks in New York City are
authorized or required by law to close.

“Class A Common Stock” means the shares of Class A common stock, par value $0.01
per share, of the Company, and any other capital stock of the Company into which
such stock is reclassified or reconstituted.

“Class B Common Stock” means the shares of Class B common stock, par value $0.01
per share, of the Company, and any other capital stock of the Company into which
such stock is reclassified or reconstituted.

“Closing Date” means the date of the closing of the IPO.

“Common Stock” means collectively the Class A Common Stock and the Class B
Common Stock.

“Company” has the meaning set forth in the Preamble.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Director” means any director of the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Exchange Agreement” means the exchange agreement, dated on or about the date
hereof, among the Company, Summit Holdings and the holders of LP Units of Summit
Holdings party thereto, as amended and in effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Investor Parties” has the meaning set forth in the Preamble.

“IPO” has the meaning set forth in the Recitals.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

 

2



--------------------------------------------------------------------------------

“LP Units” means the Class A Units and any other class of units or interests
that is established in Summit Holdings.

“Outstanding Summit Interests” means, collectively, (i) the outstanding shares
of Class A Common Stock and (ii) the LP Units held by Persons other than the
Company. For purposes of calculating any proportion of Outstanding Summit
Interests, the number of Outstanding Summit Interests held by any Person shall
consist of the sum of (a) the number of shares of Class A Common Stock held by
such Person and (b) the number of shares of Class A Common Stock such Person
would receive upon the exchange of all LP Units held by such Person in
accordance with the Exchange Agreement.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or other form of business organization, whether or
not regarded as a legal entity under applicable Law, or any Governmental
Authority or any department, agency or political subdivision thereof.

“Permitted Assigns” means, with respect to a Blackstone Entity, a Transferee of
shares of Common Stock or a Transferee (as defined in the Summit Holdings LP
Agreement) that agrees to become party to, and to be bound to the same extent as
its Transferor by the terms of, this Agreement.

“Plan Asset Regulation” has the meaning set forth in Section 3.3(a) hereof.

“Pre-IPO Owners” means the Blackstone Entities and the other Persons who held
Outstanding Summit Interests at the time of the IPO and any Affiliate thereof
that shall become a holder of any Outstanding Summit Interests.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by that Person or one
or more Subsidiaries of that Person or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or Control the managing member, managing director or
other governing body or general partner of such limited liability company,
partnership, association or other business entity.

 

3



--------------------------------------------------------------------------------

“Summit Holdings” means Summit Materials Holdings L.P., a Delaware limited
partnership.

“Summit Holdings LP Agreement” means the Fourth Amended and Restated Limited
Partnership Agreement of Summit Holdings, dated on or about the date hereof, as
such agreement may be amended from time to time.

“Surviving Company” has the meaning set forth in Section 4.2 hereof

“Tax” means any tax or other governmental fee or like assessment or charge in
the nature of a tax that is imposed by any governmental authority, together with
any interest, penalty, addition to tax or additional amount imposed by any
governmental authority responsible for the imposition of any such tax.

“Tax Receivable Agreement” means the Tax Receivable Agreement, dated as of
March 11, 2015, by and among the Company and certain other parties thereto.

“Total Number of Directors” means the total number of directors comprising the
Board.

“Transfer” (including its correlative meanings, “Transferor,” “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

“VCOC Investor” has the meaning set forth in Section 3.3(a) hereof.

1.2 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. Unless the context
otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words in the
singular include the plural, and in the plural include the singular, and (c) the
words “hereof,” “herein,” and “hereunder” and words of similar import when used
in this Agreement refer to this Agreement as a whole and not to any particular
provision of this Agreement, and Section references are to this Agreement unless
otherwise specified.

ARTICLE II.

CORPORATE GOVERNANCE MATTERS

2.1 Election of Directors.

(a) Following the Closing Date, the Blackstone Designator shall have the right,
but not the obligation, to designate, and the individuals nominated for election
as Directors by or at the direction of the Board or a duly-authorized committee
thereof shall include, a number of individuals such that, upon the election of
each such individual, and each other

 

4



--------------------------------------------------------------------------------

individual nominated by or at the direction of the Board or a duly-authorized
committee of the Board, as a Director and taking into account any Director
continuing to serve as such without the need for re-election, the number of
Blackstone Designees (as defined below) serving as Directors of the Company will
be equal to: (i) if the Pre-IPO Owners collectively Beneficially Own 50% or more
of the total Outstanding Summit Interests as of the record date for such
meeting, the lowest whole number that is greater than 50% of the Total Number of
Directors; (ii) if the Pre-IPO Owners collectively Beneficially Own at least 40%
(but less than 50%) of the total Outstanding Summit Interests as of the record
date for such meeting, the lowest whole number that is greater than 40% of the
Total Number of Directors; (iii) if the Pre-IPO Owners collectively Beneficially
Own at least 30% (but less than 40%) of the total Outstanding Summit Interests
as of the record date for such meeting, the lowest whole number that is greater
than 30% of the Total Number of Directors; (iv) if the Pre-IPO Owners
collectively Beneficially Own at least 20% (but less than 30%) of the total
Outstanding Summit Interests as of the record date for such meeting, the lowest
whole number that is greater than 20% of the Total Number of Directors; and
(v) if the Pre-IPO Owners collectively Beneficially Own at least 5% (but less
than 20%) of the total Outstanding Summit Interests as of the record date for
such meeting, the lowest whole number that is greater than 10% of the Total
Number of Directors.

(b) If at any time the Blackstone Designator has designated fewer than the total
number of individuals that the Blackstone Designator is then entitled to
designate pursuant to Section 2.1(a) hereof, the Blackstone Designator shall
have the right to designate such additional individuals which it is entitled to
so designate, in which case, any individuals nominated by or at the direction of
the Board or any duly-authorized committee thereof for election as Directors to
fill any vacancy on the Board shall include such designees, and the Company
shall use its best efforts to (x) effect the election of such additional
designees, whether by increasing the size of the Board or otherwise, and
(y) cause the election of such additional designees to fill any such
newly-created vacancies or to fill any other existing vacancies. Each such
individual whom the Blackstone Designator shall actually designate pursuant to
this Section 2.1 and who is thereafter elected and qualifies to serve as a
Director shall be referred to herein as a “Blackstone Designee.”

(c) In the event that a vacancy is created at any time by the death, disability,
retirement or resignation of any Blackstone Designee, any individual nominated
by or at the direction of the Board or any duly-authorized committee thereof to
fill such vacancy shall be, and the Company shall use its best efforts to cause
such vacancy to be filled, as soon as possible, by a new designee of the
Blackstone Designator, and the Company shall take, to the fullest extent
permitted by law, at any time and from time to time, all actions necessary to
accomplish the same.

(d) The Company shall, to the fullest extent permitted by law, include in the
slate of nominees recommended by the Board at any meeting of stockholders called
for the purpose of electing directors, the persons designated pursuant to this
Section 2.1 and use its best efforts to cause the election of each such designee
to the Board, including nominating each such individual to be elected as a
Director as provided herein, recommending such individual’s election and
soliciting proxies or consents in favor thereof.

 

5



--------------------------------------------------------------------------------

(e) In addition to any vote or consent of the Board or the stockholders of the
Company required by applicable Law or the charter or bylaws of the Company, and
notwithstanding anything to the contrary in this Agreement, for so long as this
Agreement is in effect, any action by the Board to increase or decrease the
Total Number of Directors (other than any increase in the Total Number of
Directors in connection with the election of one or more directors elected
exclusively by the holders of one or more classes or series of the Company’s
stock other than Common Stock) shall require the prior written consent of the
Blackstone Designator, delivered in accordance with Section 5.13 hereof.

ARTICLE III.

INFORMATION; VCOC

3.1 Books and Records; Access. The Company shall, and shall cause its
Subsidiaries to, permit the Blackstone Entities and their respective designated
representatives, at reasonable times and upon reasonable prior notice to the
Company, to review the books and records of the Company or any of such
Subsidiaries and to discuss the affairs, finances and condition of the Company
or any of such Subsidiaries with the officers of the Company or any such
Subsidiary; provided, however, that the Company shall not be required to
disclose any privileged information of the Company so long as the Company has
used commercially reasonable efforts to enter into an arrangement pursuant to
which it may provide such information to the Blackstone Entities without the
loss of any such privilege.

3.2 Certain Reports. The Company shall deliver or cause to be delivered to the
Blackstone Entities, at their request:

(a) to the extent otherwise prepared by the Company, operating and capital
expenditure budgets and periodic information packages relating to the operations
and cash flows of the Company and its Subsidiaries; and

(b) to the extent otherwise prepared by the Company, such other reports and
information as may be reasonably requested by the Blackstone Entities; provided,
however, that the Company shall not be required to disclose any privileged
information of the Company so long as the Company has used commercially
reasonable efforts to enter into an arrangement pursuant to which it may provide
such information to the Blackstone Entities without the loss of any such
privilege.

3.3 VCOC.

(a) With respect to each Blackstone Entity that is intended to qualify its
direct or indirect investment in the Company as a “venture capital investment”
as defined in the Department of Labor regulations codified at 29 CFR
Section 2510.3-101 (the “Plan Asset Regulation”) (each, a “VCOC Investor”), for
so long as the VCOC Investor, directly or through one or more subsidiaries,
continues to hold any shares of Common Stock (or other securities of the Company
into which such shares of Common Stock may be converted or for which such shares
of Common Stock may be exchanged), without limitation or prejudice of any the
rights provided to the Blackstone Entities hereunder, the Company shall, with
respect to each such VCOC Investor:

 

6



--------------------------------------------------------------------------------

(i) provide each VCOC Investor or its designated representative with:

 

  (A) upon reasonable notice and at mutually convenient times, the right to
visit and inspect any of the offices and properties of the Company and its
Subsidiaries and inspect and copy the books and records of the Company and its
Subsidiaries;

 

  (B) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, consolidated
balance sheets of the Company and its Subsidiaries as of the end of such period,
and consolidated statements of income and cash flows of the Company and its
Subsidiaries for the period then ended prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis, except as otherwise noted therein, and subject to the absence of
footnotes and to year-end adjustments;

 

  (C) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, a consolidated balance sheet of the Company and
its Subsidiaries as of the end of such year, and consolidated statements of
income and cash flows of the Company and its Subsidiaries for the year then
ended prepared in conformity with generally accepted accounting principles in
the United States applied on a consistent basis, except as otherwise noted
therein, together with an auditor’s report thereon of a firm of established
national reputation;

 

  (D) to the extent the Company is required by law or pursuant to the terms of
any outstanding indebtedness of the Company to prepare such reports, any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act, actually prepared by the Company as soon as
available; and

 

  (E) upon written request by the VCOC Investor, copies of all materials
provided to the Board, subject to appropriate protections with respect to
confidentiality and preservation of attorney-client privilege;

provided that, in each case, if the Company makes the information described in
clauses (B), (C) and (D) of this Section 3.3(a)(i) available through public
filings on the EDGAR System or any successor or replacement system of the U.S.
Securities and Exchange Commission, the requirement to deliver such information
shall be deemed satisfied;

 

7



--------------------------------------------------------------------------------

(ii) make appropriate officers and/or Directors of the Company available, and
cause the officers and directors of its Subsidiaries to be made available,
periodically and at such times as reasonably requested by each VCOC Investor,
upon reasonable notice and at mutually convenient times, for consultation with
such VCOC Investor or its designated representative with respect to matters
relating to the business and affairs of the Company and its Subsidiaries;

(iii) to the extent that the VCOC Investor requests to receive such information
and rights, and to the extent consistent with applicable Law or listing
standards (and with respect to events which require public disclosure, only
following the Company’s public disclosure thereof through applicable securities
law filings or otherwise), inform each VCOC Investor or its designated
representative in advance with respect to any significant corporate actions, and
to provide (or cause to be provided) each VCOC Investor or its designated
representative with the right to consult with the Company and its Subsidiaries
with respect to such actions should the VCOC Investor elect to do so; provided,
however, that this right to consult must be exercised within five (5) days after
the Company informs the VCOC Investor of the proposed corporate action;
provided, further, that the Company shall be under no obligation to provide the
VCOC Investor with any material non-public information with respect to such
corporate action; and

(iv) provide each VCOC Investor or its designated representative with such other
rights of consultation which the VCOC Investor’s counsel may determine in
writing to be reasonably necessary under applicable legal authorities
promulgated after the date hereof to qualify its investment in the Company as a
“venture capital investment” for purposes of the Plan Asset Regulation; provided
that the parties agree that any such rights of consultation shall be of a nature
consistent with those granted above and nothing in this Agreement shall be
deemed to require the Company to grant to the VCOC Investor any additional
rights with respect to the governance or management of the Company.

(b) The Company agrees to consider, in good faith, the recommendations of each
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above in this Section 3.3, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

(c) In the event a VCOC Investor or any of its Affiliates Transfers all or any
portion of their investment in the Company to an Affiliated entity that is
intended to qualify as a “venture capital operating company” (as defined in the
Plan Asset Regulation), such Transferee shall be afforded the same rights with
respect to the Company afforded to the VCOC Investor hereunder and shall be
treated, for such purposes, as a third party beneficiary hereunder.

 

8



--------------------------------------------------------------------------------

(d) In the event that the Company ceases to qualify as an “operating company”
(as defined in the first sentence of 2510.3-101(c)(1) of the Plan Asset
Regulation), or the investment in the Company by a VCOC Investor does not
qualify as a “venture capital investment” as defined in the Plan Asset
Regulation, then the Company and each Blackstone Entity will cooperate in good
faith to take all reasonable actions necessary, subject to applicable Law, to
preserve the VCOC status of each VCOC Investor or the qualification of the
investment as a “venture capital investment,” it being understood that such
reasonable actions shall not require a VCOC Investor to purchase or sell any
investments.

(e) For so long as the VCOC Investor, directly or through one or more
subsidiaries, continues to hold any shares of Common Stock (or other securities
of the Company into which such shares of Common Stock may be converted or for
which such shares of Common Stock may be exchanged) and upon the written request
of such VCOC Investor, without limitation or prejudice of any the rights
provided to the Blackstone Entities hereunder, the Company shall, with respect
to each such VCOC Investor, furnish and deliver, and in its capacity as the
general partner of Summit Holdings, cause Summit Holdings to furnish and
deliver, a letter covering the matters set forth in Sections 3.3(a), 3.3(b),
3.3(c) and 3.3(d) hereof in a form and substance satisfactory to such VCOC
Investor.

ARTICLE IV.

ADDITIONAL COVENANTS

4.1 Pledges. Upon the request of any Blackstone Entity that wishes to pledge,
hypothecate or grant security interests in any or all of the shares of Common
Stock or LP Units held by it, including to banks or financial institutions as
collateral or security for loans, advances or extensions of credit, the Company
agrees to cooperate with each such Blackstone Entity in taking action reasonably
necessary to consummate any such pledge, hypothecation or grant, including
without limitation, delivery of letter agreements to lenders in form and
substance reasonably satisfactory to such lenders (which may include agreements
by the Company in respect of the exercise of remedies by such lenders) and
instructing the transfer agent to transfer any such shares of Common Stock
subject to the pledge, hypothecation or grant into the facilities of The
Depository Trust Company without restricted legends.

4.2 Post-Closing Date Mergers. The Company agrees that each Blocker Investor
Party shall be entitled to implement either of the following transactions upon
the request of the applicable Blocker Investor Party, provided the applicable
Blocker Investor Party and the Company have each determined that such
transaction would qualify as a “reorganization” within the meaning of
Section 368 of the Internal Revenue Code: (a) the holders of interests of such
Blocker Investor Party (or any successor to such Blocker Investor Party) shall
contribute (including by way of a “reverse subsidiary merger”) all of their
interests in such Blocker Investor Party to the Company, in exchange for an
aggregate number of shares of Class A Common Stock equal to the number of LP
Units held by such Blocker Investor Party along with any rights to which such
holders of interests are entitled to under the Tax Receivable Agreement
following such contribution, or (b) the Blocker Investor Party (or any
successor) shall merge with and into the Company (or at the Company’s election,
a limited liability company wholly owned by the Company that is treated as an
entity disregarded as separate and apart from the Company for U.S. federal
income tax purposes (a “DRE”)) with the Company or DRE surviving, as the case
may be (the “Surviving Company”), with the holders of interests in such Blocker
Investor Party receiving (in the aggregate) a number of shares of Class A Common
Stock equal to the number of LP Units held by such Blocker Investor Party
immediately prior to the merger along with any rights to which such holders of
interests are entitled to under the Tax Receivable Agreement following such
merger. Immediately prior to the consummation of any contribution or merger
described in the preceding sentence, the Blocker Investor Party merging or
having its interests contributed (as applicable) (a) shall hold (or be entitled
to receive under Summit Holdings LP Agreement) an amount of cash sufficient (as
estimated in the good faith discretion of such Blocker Investor Party and taking
into account any losses or

 

9



--------------------------------------------------------------------------------

other Tax attributes) to pay all Taxes of the Blocker Investor Party for any Tax
period (or portion thereof) ending on or prior to the effective date of such
contribution or merger and (b)(i) shall represent in writing to the Company that
it has no liabilities or obligations of any kind whatsoever, whether accrued,
contingent, absolute, determined, determinable or otherwise (“Liabilities”),
other than Taxes referred to in clause (a) (to the extent of the cash held by
such Blocker Investor Party), or (ii) shall make provisions reasonably
acceptable to the Company to arrange for indemnification of the Company for any
such Liabilities. The Company agrees to execute all documents, issue all
necessary shares of Class A Common Stock and take all other actions to permit
the foregoing transactions to be consummated at the request of each Blocker
Investor Party.

ARTICLE V.

GENERAL PROVISIONS

5.1 Termination. Except for Section 3.3 and Section 4.2 hereof, this Agreement
shall terminate on the earlier to occur of (i) such time as the Blackstone
Designator is no longer entitled to designate a Director pursuant to
Section 2.1(a) hereof and (ii) the delivery of a written notice by the
Blackstone Designator to the Company requesting that this Agreement terminate.
The VCOC Investors shall advise the Company when they collectively first cease
to beneficially own any shares of Common Stock (or other securities of the
Company into which such shares of Common Stock may be converted or for which
such shares of Common Stock may be exchanged), whereupon Section 3.3 hereof
shall terminate.

5.2 Notices. Any notice, designation, request, request for consent or consent
provided for in this Agreement shall be in writing and shall be either
personally delivered, or mailed first class mail (postage prepaid) or sent by
reputable overnight courier service (charges prepaid) to the Company at the
address set forth below and to any other recipient at the address indicated on
the Company’s records, or at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party. Notices and other such documents will be deemed to have been
given or made hereunder when sent by facsimile (receipt confirmed) delivered
personally, five (5) days after deposit in the U.S. mail and one (1) day after
deposit with a reputable overnight courier service.

The Company’s address is:

Summit Materials, Inc.

1550 Wynkoop, 3rd Floor

Denver, Colorado 80202

Attention: Chief Legal Officer

Fax: (303) 893-6993

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Edward P. Tolley III and Edgar J. Lewandowski

Fax: (212) 455-2502

The Blackstone Entities’ address is:

The Blackstone Group L.P.

345 Park Avenue

New York, New York 10154

Attention: Neil P. Simpkins

Fax: (212) 583-5712

 

10



--------------------------------------------------------------------------------

with a copy (not constituting notice) to:

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Edward P. Tolley III and Edgar J. Lewandowski

Fax: (212) 455-2502

5.3 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Company and the other
parties hereto. Neither the failure nor delay on the part of any party hereto to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

5.4 Further Assurances. The parties hereto will sign such further documents,
cause such meetings to be held, resolutions passed, exercise their votes and do
and perform and cause to be done such further acts and things necessary, proper
or advisable in order to give full effect to this Agreement and every provision
hereof. To the fullest extent permitted by law, the Company shall not directly
or indirectly take any action that is intended to, or would reasonably be
expected to result in, Blackstone or any Blackstone Entity being deprived of the
rights contemplated by this Agreement.

5.5 Assignment. This Agreement will inure to the benefit of and be binding on
the parties hereto and their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void; provided, however, that, without the prior written consent of
the Company, a Blackstone Party may assign this Agreement, in whole or in part,
to any of its Permitted Assigns.

5.6 Third Parties. Except as provided for in Article II, Section 3.3,
Section 4.1 with respect to any Blackstone Entity and Section 4.2 with respect
to each Blocker Investor Party, this Agreement does not create any rights,
claims or benefits inuring to any person that is not a party hereto nor create
or establish any third party beneficiary hereto.

5.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to principles
of conflicts of laws thereof.

 

11



--------------------------------------------------------------------------------

5.8 Jurisdiction; Waiver of Jury Trial. In any judicial proceeding involving any
dispute, controversy or claim arising out of or relating to this Agreement, each
of the parties unconditionally accepts the jurisdiction and venue of the courts
of the State of Delaware or if jurisdiction over the matter is vested
exclusively in federal courts, the United States District Court for the District
of Delaware, and the appellate courts to which orders and judgments thereof may
be appealed. In any such judicial proceeding, the parties agree that in addition
to any method for the service of process permitted or required by such courts,
to the fullest extent permitted by law, service of process may be made by
delivery provided pursuant to the directions in Section 5.2 hereof. EACH OF THE
PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR CLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

5.9 Specific Performance. Each party hereto acknowledges and agrees that in the
event of any breach of this Agreement by any of them, the other parties hereto
would be irreparably harmed and could not be made whole by monetary damages.
Each party accordingly agrees to waive the defense in any action for specific
performance that a remedy at law would be adequate and agrees that the parties,
in addition to any other remedy to which they may be entitled at law or in
equity, shall be entitled to specific performance of this Agreement without the
posting of bond.

5.10 Entire Agreement. This Agreement sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or understandings with
respect to the subject matter hereof or thereof other than those expressly set
forth herein and therein. This Agreement supersedes all other prior agreements
and understandings between the parties with respect to such subject matter.

5.11 Severability. If any provision of this Agreement, or the application of
such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law, and
(iii) the application of such provision to other Persons or circumstances or in
other jurisdictions shall not be affected thereby.

5.12 Table of Contents, Headings and Captions. The table of contents, headings,
subheadings and captions contained in this Agreement are included for
convenience of reference only, and in no way define, limit or describe the scope
of this Agreement or the intent of any provision hereof.

5.13 Grant of Consent. Any vote, consent or approval of, or designation by, or
other action of, the Blackstone Designator hereunder shall be effective if
notice of such vote, consent, approval, designation or action is provided in
accordance with Section 5.2 hereof by the Blackstone Party or Parties holding of
record a majority of the Outstanding Summit Interests then held of record by
Blackstone Parties as of the latest date any such notice is so provided.

 

12



--------------------------------------------------------------------------------

5.14 Counterparts. This Agreement and any amendment hereto may be signed in any
number of separate counterparts, each of which shall be deemed an original, but
all of which taken together shall constitute one Agreement (or amendment, as
applicable).

5.15 Effectiveness. This Agreement shall become effective upon the Closing Date.

5.16 No Recourse. This Agreement may only be enforced against, and any claims or
cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement may
only be made against the entities that are expressly identified as parties
hereto and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto shall have any liability for any obligations
or liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

COMPANY

SUMMIT MATERIALS, INC.

By:

/s/ Thomas W. Hill

Name: Thomas W. Hill

Title:   Chief Executive Officer

 

[Signature Page to Summit Materials, Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE PARTIES:

BLACKSTONE PARTICIPATION PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C.,
its U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director BLACKSTONE FAMILY
INVESTMENT PARTNERSHIP (CAYMAN) V-NQ L.P. By: BCP V-NQ GP L.L.C., its U.S.
general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

 

[Signature Page to Summit Materials, Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------

BLACKSTONE CAPITAL PARTNERS (CAYMAN) V-NQ L.P. By: Blackstone Management
Associates (Cayman) V-NQ L.P., its general partner By: BCP V-NQ GP L.L.C., its
U.S. general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director BLACKSTONE CAPITAL
PARTNERS (CAYMAN) NQ V-AC L.P. By: Blackstone Management Associates (Cayman)
V-NQ L.P., its general partner By: BCP V-NQ GP L.L.C., its U.S. general partner
By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Senior Managing Director

 

[Signature Page to Summit Materials, Inc. Stockholders’ Agreement]



--------------------------------------------------------------------------------

SUMMIT BCP INTERMEDIATE HOLDINGS L.P. By: Summit BCP Intermediate Holdings GP,
Ltd., its general partner By:

/s/ Neil P. Simpkins

Name: Neil P. Simpkins Title: Director

 

[Signature Page to Summit Materials, Inc. Stockholders’ Agreement]